          Case 1:21-cv-02780-JSR Document 17 Filed 05/28/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


HYDRO NET LLC,                                     )
                                                   )
                       Plaintiff,                  )      C. A. No. 1:21-CV-02780 (JSR)
                                                   )
               v.                                  )
                                                   )      DEFENDANT’S NOTICE OF
SHARP ELECTRONICS CORPORATION,                     )      MOTION TO DISMISS
                                                   )
                       Defendant.                  )
                                                   )
                                                   )
                                                   )

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, together

with exhibits attached thereto and all other papers and pleadings on file in this matter, Defendant

Sharp Electronics Corporation, through its undersigned counsel, will move the Court to dismiss

Plaintiffs’ Complaint in its entirety for failing to plausibly state a claim for direct, induced, or

contributory patent infringement.

       Pursuant to the May 25, 2021 Court’s order, Defendant’s moving papers are being filed

and served today, May 28, 2021. As instructed by the Court on May 25, 2021, the parties are to

schedule a conference with the Court by June 3, 2021 to finalize a briefing schedule and set any

hearing date for this motion.

 Dated: May 28, 2021                      Respectfully submitted,

                                          /s/ Cono A. Carrano
                                          Cono A. Carrano (NY Bar No. 2622116)
                                          Ryan S. Stronczer (pro hac vice pending)
                                          Akin Gump Strauss Hauer & Feld LLP
                                          Robert S. Strauss Tower
                                          2001 K Street, N.W.
                                          Washington, DC 20006
                                          Telephone: (202) 887-4000
                                          Facsimile: (202) 887-4288
                                          ccarrano@akingump.com
Case 1:21-cv-02780-JSR Document 17 Filed 05/28/21 Page 2 of 3




                        rstronczer@akingump.com
                        Counsel for Defendant Sharp Electronics Corporation




                              2
          Case 1:21-cv-02780-JSR Document 17 Filed 05/28/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

The undersigned hereby states that the above was served on all parties of record, via this Court’s
ECF filing system on May 28, 2021.

                                                     /s/ Kiichi Take
                                                     Kiichi Take
                                                     Senior Paralegal Specialist
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     Robert S. Strauss Tower
                                                     2001 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone: (202) 887-4000
                                                     Facsimile: (202) 887-4288
                                                     ktake@akingump.com




                                                 i
